Name: Commission Decision No 2827/86/ECSC of 11 September 1986 amending Decision No 2872/82/ECSC on the restriction of exports of certain steel products to the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-13

 Avis juridique important|31986S2827Commission Decision No 2827/86/ECSC of 11 September 1986 amending Decision No 2872/82/ECSC on the restriction of exports of certain steel products to the United States of America Official Journal L 262 , 13/09/1986 P. 0012*****COMMISSION DECISION No 2827/86/ECSC of 11 September 1986 amending Decision No 2872/82/ECSC on the restriction of exports of certain steel products to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the last paragraph of Article 95 thereof, Whereas the Community has concluded an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products (1); Whereas Decision No 2872/82/ECSC (2), as amended by Decision No 3713/85/ECSC (3), should therefore be amended accordingly; Whereas the allocation among the Member States of the export possibilities in semi-finished iron and steel products must take account of traditional trade patterns and more recent developments; Whereas it should be stated that Decision No 2872/82/ECSC, as amended by this Decision, does not apply to Spain and Portugal, in accordance with the terms of Article 11 of the Arrangement of 21 October 1982; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Decision 2872/82/ECSC is hereby amended as follows: 1. In Article 1 (1), the first subparagraph shall be completed as follows: 'However, for Community exports to the United States of iron and steel products originating in the Community listed as "semi-finished iron and steel products" in Annex I, Community limits shall be established only during the period from 15 September 1986 to 30 September 1989 and for exports effected on or after 15 September 1986.'; 2. Article 2 (1) shall be supplemented as follows: 'In addition, the Community export limits for semi-finished iron and steel products shall be as follows: 1.2 // // (metric tonnes) // - 15 September to 31 December 1986 // 272 158 // - 1 January to 31 December 1987 // 562 460 // - 1 January to 31 December 1988 // 580 604 // - 1 January to 30 September 1989 // 455 864 With regard to semi-finished iron and steel products listed as "slabs" in Annex I, the Community limits, comprised within the general limits for semi-finished iron and steel products, shall be as follows: 1.2 // // (metric tonnes) // - 15 September to 31 December 1986 // 247 210 // - 1 January to 31 December 1987 // 512 564 // - 1 January to 31 December 1988 // 530 708 // - 1 January to 30 September 1989 // 418 443 These quantities also include the products in the corresponding categories referred to in Article 2 of Council Regulation (EEC) No 2870/82 (1), as last amended by Regulation (EEC) No 2823/86 (2). (1) OJ No L 307, 1. 11. 1982, p. 3. (2) OJ No L 262, 13. 9. 1986, p. 1.'; 3. In Article 2 (3), fifth and sixth indents shall be added as follows: '- to take account of changes in the limits for semi-finished iron and steel products in accordance with the second paragraph of the new Article 4 (c) (1) of the Arrangement of 21 October 1982 on exports effected by the Community before 15 September 1986; - to take account of changes in the limits for semi-finished iron and steel products in accordance with the third paragraph of the new Article 4 (c) of the Arrangement of 21 October 1982 on additional quantities to be allocated at the discretion of the United States. (1) OJ No L 262, 13. 9. 1986, p. 29.'; 4. Article 3 (1) shall be replaced by the following: '1. (a) The Community quantitative export limits established and calculated pursuant to Article 2 shall be allocated for 1986, 1987, 1988 and the peirod covering the first nine months of 1989 by the Commission in accordance with Annex III, with the exception of any quantities of semi-finished iron and steel products granted under the third paragraph of the new Article 4 (c) of the Arrangement of 21 October 1982, which shall be allocated by the Commission on the basis of the circumstances and conditions under which these quantities have been granted. (b) For semi-finished iron and steel products, notwithstanding point (a), the Community quantitative export limits to be allocated by the Commission in accordance with Annex III shall be reduced by 90 719 metric tonnes for each of the years 1987 and 1988. These quantities of 90 719 metric tonnes, adjusted, if necessary, pursuant to the second indent of Article 2 (3), shall be allocated on 1 October 1987 and 1 October 1988 in accordance with Annex III, only to Member States which: (i) on the basis of the export licences referred to in Article 5 (1) issued by them, have used more than 90 % of their initial quota; and (ii) have submitted export contracts to the Commission for at least the quantity not yet allocated by the Commission to which they would be entitled in accordance with Annex III. Any quantity which has not been distributed on 1 October, because one or more Member States have failed to fulfil the two conditions, shall be allocated among the Member States which fulfilled the conditions on 1 October, in proportion to the export contracts submitted to the Commission for that date. The same rules shall apply for the peirod 15 September to 31 December 1986, but with a quantity of 45 360 metric tonnes instead of 90 719 metric tonnes to be allocated on 15 October 1986; (c) Where the Community limits for semi-finished iron and steel products are adjusted in accordance with the fifth indent of Article 2 (3), the Commission shall adjust the allocation of quantity limits, taking account of the origin of the exports before 15 September 1986 which gave rise to this adjustment."; 5. The following shall be inserted after the date '1 January 1986' in the first subparagraph of Article 5 (1): 'or, in the case of semi-finished iron and steel products, 15 September 1986.'; 6. The following sentence shall be added to the second subparagraph of Article 5 (1): 'This restriction does not affect licences issued for semi-finished iron and steel products during the period from 15 September to 31 December 1986.'; 7. Annex I shall be supplemented by the text shown in Annex A to this Decision; 8. Annex III shall be supplemented by the text shown in Annex B to this Deccision; 9. The following Article shall be added: 'Article 7a The term "Community" means the Community as constituted on 31 December 1985, and the term "Member State" does not include Spain and Portugal.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1986. For the Commission Karl-Heinz NARJES Vice-President (1) See page 28 of this Official Journal. (2) OJ No L 307, 1. 11. 1982, p. 27. (3) OJ No L 355, 31. 12. 1985, p. 155. ANNEX A 1.2.3 // // // // Product // NIMEXE Code (*) // TSUSA Number (*) // // // // SEMI-FINISHED PRODUCTS Blooms and billets // 73.07-12 (235) 15 (235) 73.10-17 (235) 20 (235) 73.61-10 (235) 50 (235) 73.63-10 (235) 29 (235) 73.71-13 (235) 14 (235) 19 (235) 51 (235) 54 (235) 55 (235) 56 (235) 59 (235) 73.73-13 (235) 14 (235) 19 (235) 33 (235) 34 (235) 35 (235) 36 (235) 39 (235) // 606.6705 606.6710 606.6715 606.6720 606.6901 606.6902 606.6905 606.6906 606.6909 606.6912 606.6949 606.6951 606.6953 606.6955 // Slabs (including ingots and sheet bars) // 73.06-10 (236) 20 30 (236) 73.07-21 24 25 73.10-17 (236) 20 (236) 73.61-10 (236) 20 50 (236) 73.63-10 (236) 29 (236) 73.71-13 (236) 14 (236) 19 (236) 21 (236) 23 24 29 52 54 (236) 55 (236) 56 (236) 59 (236) 73.73-13 (236) 14 (236) 19 (236) 33 (236) 34 (236) 35 (236) 36 (236) 39 (236) // 606.6725 606.6730 606.6735 606.6740 606.6904 606.6915 606.6918 606.6921 606.6923 606.6957 606.6959 606.6961 606.6963 607.6620 (17) 607.7603 (17) 607.7803 (17) // // // (*) These numbers are subject to revision when the United States or the EEC adopts modifications to the applicable import or export nomenclature. Subject to technical adjustments to be agreed upon by experts of both parties. (235) Covered if 'blooms' or 'billets' as defined in schedule 6, part 2, subpart B, 3 (b) of the Tariff Schedules of the United States Annotated. (236) Covered if 'ingots', 'slabs' or 'sheet bars' as defined in schedule 6, part 2, subpart B, 3 (a) and (c) of the Tariff Schedules of the United States Annotated. ANNEX B 1.2.3.4.5.6.7.8.9.10.11 // // // // // // // // // // / / // // DE // FR // IT // NL // B / L // UK // EL // DE // IRL // Reserve // // // // // // // // // // // // Semi-finished iron and steel products // 50 // 14,5 // 3 // 15 // 13 // 4,5 // - // - // - // - // // // // // // // // // // //